Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/25/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  14, 18 and 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 14:
The Claim reads “the roll core mechanical coupling portion is made from the ferrous material impregnated in the plastic matrix, such that the roll core mechanical and magnetic coupling portions include a same portion of the roll core”. The Claim is confusing and the Examiner is interpreting it as if the roll core mechanical coupling portion is made from the ferrous material impregnated in the plastic matrix so the mechanical and the magnetic coupling portion are the same.

Regarding Claims 18 and 19:
Both Claims on the first line read: “A roll core configured for receiving the spindle for mounting thereon”. This is confusing because there is insufficient antecedent basis for this limitation in the claims; “the 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 to 8, 10 to 12 and 15 to 19, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cocciadiferro (US 2005/0029391), in view of Whitehead (US 3525478).
Regarding Claims 1, 2, 18 and 19:
Cocciadiferro discloses: a protective packaging device, comprising: a filling mechanism configured for filling a space between plies of a web with a substance (Abstract, a foam material dispenser positioned for feeding foam material for reception in a bag of the bag forming apparatus, Figure 1, dispensing system 20); a sealing mechanism configured for sealing the filled plies to retain the substance therebetween (Figure 7, bag film edge sealer 91); and a web handling system including: a base portion, and a spindle extending from the base portion and configured for receiving a roll core thereon, with the web provided as a roll on the roll core (Figures 12, 16 and 17 show film roll support means 186 including spindle 222 supporting roll 220 of film material on core 188 and the spindle extending from frame structure 227), the spindle including: a spindle mechanical coupling portion configured to operably engage with a mechanical coupling portion of the roll core to transmit torque between the spindle and the roll core (Figure 19 shows roll engagement means 232 that includes teeth or splines locking members 952 on spindle to transmit torque to roll film drive core plug 997 shown on Figures 130-132 matching with interior teeth 991 and sections 981, paragraph 435).
Cocciadiferro does not disclose a spindle magnetic coupling portion configured to magnetically attract a magnetic coupling portion of the roll core to maintain the coupling portion of the roll core operably engaged with the spindle mechanical coupling portion when the roll core is received on the spindle.  
Whitehead teaches a spindle that uses a permanent magnet located on the base portion on a spindle to hold one end of core of a roll provided with a metallic ring (Figure 3, magnetized band 46 with pole piece 44 that includes lip 48 that overlies magnetized band 46 will be considered the magnet, and metallic ring 18 on the end of the roll), on a similar position of the mechanical spindle/roll couplers to provide axial adjustment to the roll in the spindle (Column 2, line 30 to 45, for magnetically seating the bobbin 20 on the spindle to prevent longitudinal movement of the bobbin with respect to the spindle during rotation) and impart rotation to the rolls on a “friction driving surface” which imparts rotation from the spindle 14 to the bobbin 20; it can be considered a form of mechanical coupler to keep the roll in the spindle (prevent creeping up) without the need to use tight interference fits (Abstract, Column 1, lines 37-45, Column 2, lines 60 to 71).
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate to Cocciadiferro the teachings of Whitehead and use magnets to further improve the attachment of a roll to a spindle by the mechanical spindle/roll couplers since it as a well-known in the art way to attach a roll to a spindle and prevent creeping up of the roll in the spindle without need to use tight fits or the roll latch 228 for locking the film axially on the spindle.

Regarding Claim 3:
Cocciadiferro discloses that the substance is a foam precursor that is adapted to solidify into protective foam packaging (Abstract).  

Regarding Claims 4 and 12:
As already discussed for Claim 1, Cocciadiferro discloses a supply unit that includes the roll core and the web provided as a roll thereon, which roll core includes: a roll core mechanical coupling portion configured to operably engage with the spindle mechanical coupling portion to transmit torque from the spindle mechanical coupling portion to the roll core mechanical coupling portion (Figure 19 shows roll engagement means 232 that includes teeth or splines locking members 952 on spindle to transmit 
As already discussed for Claim 1, Cocciadiferro does not disclose a roll core magnetic coupling portion.
Whitehead teaches a spindle that uses a permanent magnet located on the base portion on a spindle to hold one end of core of a roll provided with a metallic ring (Figure 3, magnetized band 46 with pole piece 44 that includes lip 48 that overlies magnetized band 46 will be considered the magnet, and metallic ring 18 on the end of the roll), on a similar position of the mechanical spindle/roll couplers to provide axial adjustment to the roll in the spindle (Column 2, line 30 to 45, for magnetically seating the bobbin 20 on the spindle to prevent longitudinal movement of the bobbin with respect to the spindle during rotation) and impart rotation to the rolls on a “friction driving surface” which imparts rotation from the spindle 14 to the bobbin 20; it can be considered a form of mechanical coupler to keep the roll in the spindle (prevent creeping up) without the need to use tight interference fits (Abstract, Column 1, lines 37-45, Column 2, lines 60 to 71).
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate to Cocciadiferro the teachings of Whitehead and use magnets to further improve the attachment of a roll to a spindle by the mechanical spindle/roll couplers since it as a well-known in the art way to attach a roll to a spindle and prevent creeping up of the roll in the spindle without need to use tight fits or the roll latch 228 for locking the film axially on the spindle.

Regarding Claims 5 to 8, 10 and 11:
Cocciadiferro discloses that the roll core mechanical coupling portion includes a plurality of roll core engagement features spaced around an inner diameter of the roll core mechanical coupling portion that operably engage with the spindle mechanical coupling portion engagement features to transmit the torque (Figure 19 shows roll engagement means 232 that includes teeth or splines locking members 952 on spindle to transmit torque to roll film drive core plug 997 shown on Figures 130-132 matching with interior 

Regarding Claims 15 and 16:
Cocciadiferro discloses a spindle biasing element rotationally coupled to the spindle mechanical coupling portion to thereby brake the rotation of the supply unit via the engagement of the spindle mechanical coupling portion with the roll core coupling portion; the spindle biasing element is configured for rotationally biasing the roll core against an unwinding of the web therefrom to apply tension to the web being pulled from the supply unit (Figures 16 to 21, paragraph 319, web tension assembly 190 comprising driver or web tension motor 58 and film source or web tension drive transmission 238). 

Regarding Claim 17:
Cocciadiferro discloses: A protective packaging device, comprising: a filling mechanism configured for filling a space between plies of a web with a substance (Abstract, a foam material dispenser positioned for feeding foam material for reception in a bag of the bag forming apparatus, Figure 1, dispensing system 20); a sealing mechanism configured for sealing the filled plies to retain the substance therebetween (Figure 7, bag film edge sealer 91); and a web handling system including: a base portion, and a spindle extending from the base portion and configured for receiving a roll core thereon, with the web provided as a roll on the roll core (Figures 12, 16 and 17 show film roll support means 186 including spindle 222 supporting roll 220 of film material on core 188 and the spindle extending from frame structure 227), the spindle including: a spindle mechanical coupling portion configured to operably engage with a mechanical coupling portion of the roll core to transmit torque between the spindle and the roll core (Figure 19 shows roll engagement means 232 that includes teeth or splines locking members 952 on spindle to transmit torque to roll film drive core plug 997 shown on Figures 130-132 matching with interior teeth 991 and sections 981, paragraph 435); Cocciadiferro also discloses a spindle biasing element rotationally coupled to the spindle mechanical coupling portion to thereby brake the rotation of the supply unit via the engagement of the spindle mechanical coupling portion with the roll core coupling portion; the spindle biasing element is 
Cocciadiferro does not disclose a spindle magnetic coupling portion configured to magnetically attract a magnetic coupling portion of the roll core to maintain the coupling portion of the roll core operably engaged with the spindle mechanical coupling portion when the roll core is received on the spindle.  
Whitehead teaches a spindle that uses a permanent magnet located on the base portion on a spindle to hold one end of core of a roll provided with a metallic ring (Figure 3, magnetized band 46 with pole piece 44 that includes lip 48 that overlies magnetized band 46 will be considered the magnet, and metallic ring 18 on the end of the roll), on a similar position of the mechanical spindle/roll couplers to provide axial adjustment to the roll in the spindle (Column 2, line 30 to 45, for magnetically seating the bobbin 20 on the spindle to prevent longitudinal movement of the bobbin with respect to the spindle during rotation) and impart rotation to the rolls on a “friction driving surface” which imparts rotation from the spindle 14 to the bobbin 20; it can be considered a form of mechanical coupler to keep the roll in the spindle (prevent creeping up) without the need to use tight interference fits (Abstract, Column 1, lines 37-45, Column 2, lines 60 to 71).
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate to Cocciadiferro the teachings of Whitehead and use magnets to further improve the attachment of a roll to a spindle by the mechanical spindle/roll couplers since it as a well-known in the art way to attach a roll to a spindle and prevent creeping up of the roll in the spindle without need to use tight fits or the roll latch 228 for locking the film axially on the spindle.

Claims 13 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cocciadiferro (US 7331542), in view of Whitehead (US 3525478) as applied above in claim 12, and further in view of Schoeck (US 6315227).


Regarding Claims 13 and 14:
As discussed above for Claim 12, the modified invention of Cocciadiferro discloses the claimed invention as recited.
The modified invention of Cocciadiferro does not disclose that a magnetic coupling portion is made of a ferrous material impregnated in a plastic matrix or the roll core mechanical coupling portion is made from the ferrous material impregnated in the plastic matrix, such that the roll core mechanical and magnetic coupling portions include a same portion of the roll core.  
Schoeck teaches making bobbin cores by impregnating powdered or granular permanent magnets in a plastic matrix, the magnetic material can surely be ferrous material (Column 1, lines 49 to 51, thermoplastic resin in which magnetized particles are dispersed to 26 and Column 2 lines 62 to 64, having at least one end which is permanently magnetized). The resulting core has slots (Figures 1 and 2, slots 12 or 22) that are “mechanical couplings portions” but at the same time, since the end is magnetized so it can be considered a “magnetic coupling” to improve the interconnection between the core and the drive head or spindle.
Therefore it would have been obvious to one having ordinary skill in the art at a time the invention was made to incorporate to the modified invention of Cocciadiferro the teachings of Schoeck and make the roll core magnetic coupling portion and the mechanical couplings portions of a ferrous magnetic material impregnated in a plastic matrix so the mechanical and magnetic coupling portions are “a same portion of the roll core” to improve the interconnection between the core and the drive head or spindle.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No 10266361. Although the claims at issue are not identical, they are not patentably distinct from each other because both disclose similar web handling system for a protective packaging device including a including: a spindle mechanical coupling portion configured to operably engage with a mechanical coupling portion of the roll core to transmit torque between the spindle and the roll core; and a spindle magnetic coupling portion configured to magnetically attract a magnetic coupling portion of the roll core to maintain the coupling portion of the roll core operably engaged with the spindle .


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO R FERRERO whose telephone number is (571)272-9946.  The examiner can normally be reached on M-F 9:30-7:00. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/EDUARDO R FERRERO/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ROBERT F LONG/Primary Examiner, Art Unit 3731